                  Case 3:21-cv-06016-JCS Document 1 Filed 08/04/21 Page 1 of 8




 1   Todd M. Friedman (216752)
     Adrian R. Bacon (280332)
 2   Law Offices of Todd M. Friedman, P.C.
 3   21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
 4
     Phone: (323) 306-4234
 5   Fax: (866)633-0228
 6
     tfriedman@toddflaw.com
     abacon@toddflaw.com
 7   Attorneys for Plaintiff
 8
                           UNITED STATES DISTRICT COURT
 9
                         NORTHERN DISTRICT OF CALIFORNIA
10
     ABANTE ROOTER AND                          )   Case No. 3:21-cv-6016
11
     PLUMBING, individually and on              )
12   behalf of all others similarly situated,   )   CLASS ACTION
13                                              )
     Plaintiff,                                 )   COMPLAINT FOR VIOLATIONS
14                                              )   OF:
15          vs.                                 )
                                                )   1. NEGLIGENT VIOLATIONS OF
16                                                     THE TELEPHONE CONSUMER
                                                )      PROTECTION ACT [47 U.S.C.
17   EXXCELRANK LLC, and DOES 1                 )      §227 ET SEQ.]
     through 10, inclusive, and each of         )   2. WILLFUL VIOLATIONS OF THE
18                                                     TELEPHONE CONSUMER
     them,                                      )      PROTECTION ACT [47 U.S.C.
19                                              )      §227 ET SEQ.]
20   Defendants.                                )
                                                )   DEMAND FOR JURY TRIAL
21
                                                )
22
23          Plaintiff, ABANTE ROOTER AND PLUMBING (“Plaintiff”), individually

24   and on behalf of all others similarly situated, allege the following upon information

25   and belief based upon personal knowledge:

26                                 NATURE OF THE CASE

27
            1.       Plaintiff brings this action individually and others similarly situated

28
     seeking damages and any other available legal or equitable remedies resulting from



                                     CLASS ACTION COMPLAINT
                                                -1-
                 Case 3:21-cv-06016-JCS Document 1 Filed 08/04/21 Page 2 of 8




 1   the illegal actions of EXXCELRANK LLC (“Defendant”), in negligently,
 2   knowingly, and/or willfully contacting Plaintiff on Plaintiff’s cellular telephone in
 3   violation of the Telephone Consumer Protection Act, 47. U.S.C. § 227 et seq.
 4   (“TCPA”), thereby invading Plaintiff’ privacy.
 5                               JURISDICTION & VENUE
 6          2.      Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
 7   a resident of California, seeks relief on behalf of a Class, which will result in at
 8   least one class member belonging to a different state than that of Defendant, a
 9   company with its principal place of business and State of Incorporation in Texas
10   state. Plaintiff also seeks up to $1,500.00 in damages for each call in violation of
11   the TCPA, which, when aggregated among a proposed class in the thousands,
12   exceeds the $5,000,000.00 threshold for federal court jurisdiction. Therefore, both
13   diversity jurisdiction and the damages threshold under the Class Action Fairness
14   Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
15          3.        Venue is proper in the United States District Court for the
16   NORTHERN District of California pursuant to 18 U.S.C. 1391(b) and 18 U.S.C.
17   § 1441(a) because Defendant does business within the state of California and
18   Plaintiff resides within this District.
19                                         PARTIES
20          4.      Plaintiff, ABANTE ROOTER AND PLUMBING (“Plaintiff”), is a
21   rooting and plumbing business located in Emeryville, California and is a “person”
22   as defined by 47 U.S.C. § 153 (39).

23          5.      Defendant, EXXCELRANK LLC (“Defendant”), is a digital

24   marketing company and is a “person” as defined by 47 U.S.C. § 153 (39).

25
            6.      The above-named Defendant, and its subsidiaries and agents, are

26
     collectively referred to as “Defendants.” The true names and capacities of the

27
     Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are

28
     currently unknown to Plaintiff, who therefore sues such Defendants by fictitious



                                    CLASS ACTION COMPLAINT
                                               -2-
                 Case 3:21-cv-06016-JCS Document 1 Filed 08/04/21 Page 3 of 8




 1   names. Each of the Defendants designated herein as a DOE is legally responsible
 2   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 3   Complaint to reflect the true names and capacities of the DOE Defendants when
 4   such identities become known.
 5          7.      Plaintiff is informed and believes that at all relevant times, each and
 6   every Defendant was acting as an agent and/or employee of each of the other
 7   Defendants and was acting within the course and scope of said agency and/or
 8   employment with the full knowledge and consent of each of the other Defendants.
 9   Plaintiff are informed and believe that each of the acts and/or omissions complained
10   of herein was made known to, and ratified by, each of the other Defendants.
11                                FACTUAL ALLEGATIONS
12          8.      Beginning in or around December 2, 2019, Defendant contacted
13   Plaintiff on its cellular telephones, numbers ending in -6147 and -3803 in an effort
14   to sell or solicit its services.
15          9.      Defendant called Plaintiff once on December 2, 2019, twice on
16   December 3, 2019, twice on December 4, 2019, once on December 5, 2019, three
17   times on December 9, 2019, and once on December 12, 2019.
18          10.     Defendant’s calls constituted calls that were not for emergency
19   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
20          11.     Defendant’s calls were placed to telephone number assigned to a
21   cellular telephone service for which Plaintiff incur a charge for incoming calls
22   pursuant to 47 U.S.C. § 227(b)(1).

23          12.     Plaintiff is not a customer of Defendant’s services and has never

24   provided any personal information, including its cellular telephone numbers, to

25
     Defendant for any purpose whatsoever. In addition, Plaintiff told Defendant at

26
     least once to stop contacting them and Plaintiff has been registered on the Do-Not-

27
     Call Registry for at least thirty (30) days prior to Defendant contacting it.

28
     Accordingly, Defendant never received Plaintiff’ “prior express consent” to receive



                                        CLASS ACTION COMPLAINT
                                                   -3-
                Case 3:21-cv-06016-JCS Document 1 Filed 08/04/21 Page 4 of 8




 1   calls using an automatic telephone dialing system or an artificial or prerecorded
 2   voice on their cellular telephone pursuant to 47 U.S.C. § 227(b)(1)(A).
 3                                CLASS ALLEGATIONS
 4         13.     Plaintiff bring this action on behalf of itself and all others similarly
 5   situated, as a member of the proposed class (hereafter “The Class”) defined as
 6   follows:
 7
 8
                   All persons within the United States who received any
                   telephone calls from Defendant to said person’s cellular
 9                 telephone made through the use of any automatic
10                 telephone dialing system or an artificial or prerecorded
                   voice and such person had not previously consented to
11                 receiving such calls within the four years prior to the
12                 filing of this Complaint
13
           14.     Plaintiff represents, and is a member of, The Class, consisting of All
14
     persons within the United States who received any telephone calls from Defendant
15
     to said person’s cellular telephone made through the use of any automatic telephone
16
     dialing system or an artificial or prerecorded voice and such person had not
17
     previously not provided their cellular telephone number to Defendant within the
18
     four years prior to the filing of this Complaint.
19
           15.     Defendant, its employees and agents are excluded from The Class.
20
     Plaintiff do not know the number of members in The Class, but believes the Class
21
     members number in the thousands, if not more. Thus, this matter should be
22
     certified as a Class Action to assist in the expeditious litigation of the matter.
23
           16.     The Class is so numerous that the individual joinder of all of its
24
     members is impractical. While the exact number and identities of The Class
25
     members are unknown to Plaintiff at this time and can only be ascertained through
26
     appropriate discovery, Plaintiff are informed and believe and thereon allege that
27
     The Class includes thousands of members. Plaintiff allege that The Class members
28
     may be ascertained by the records maintained by Defendant.


                                   CLASS ACTION COMPLAINT
                                              -4-
                Case 3:21-cv-06016-JCS Document 1 Filed 08/04/21 Page 5 of 8




 1            17.   Plaintiff and members of The Class were harmed by the acts of
 2   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
 3   and Class members via their cellular telephones thereby causing Plaintiff and Class
 4   members to incur certain charges or reduced telephone time for which Plaintiff and
 5   Class members had previously paid by having to retrieve or administer messages
 6   left by Defendant during those illegal calls, and invading the privacy of said
 7   Plaintiff and Class members.
 8            18.   Common questions of fact and law exist as to all members of The
 9   Class which predominate over any questions affecting only individual members of
10   The Class. These common legal and factual questions, which do not vary between
11   Class members, and which may be determined without reference to the individual
12   circumstances of any Class members, include, but are not limited to, the following:
13
                    a.    Whether, within the four years prior to the filing of this
14
                          Complaint, Defendant made any call (other than a call made for
15                        emergency purposes or made with the prior express consent of
16                        the called party) to a Class member using any automatic
                          telephone dialing system or any artificial or prerecorded voice
17                        to any telephone number assigned to a cellular telephone
18                        service;
                    b.    Whether Plaintiff and the Class members were damages
19
                          thereby, and the extent of damages for such violation; and
20                  c.    Whether Defendant should be enjoined from engaging in such
21
                          conduct in the future.

22
              19.   As a person that received numerous calls from Defendant using an
23
     automatic telephone dialing system or an artificial or prerecorded voice, without
24
     Plaintiff’ prior express consent, Plaintiff are asserting claims that are typical of The
25
     Class.
26
              20.   Plaintiff will fairly and adequately protect the interests of the members
27
     of The Class. Plaintiff has retained attorneys experienced in the prosecution of
28
     class actions.


                                    CLASS ACTION COMPLAINT
                                               -5-
              Case 3:21-cv-06016-JCS Document 1 Filed 08/04/21 Page 6 of 8




 1         21.    A class action is superior to other available methods of fair and
 2   efficient adjudication of this controversy, since individual litigation of the claims
 3   of all Class members is impracticable. Even if every Class member could afford
 4   individual litigation, the court system could not. It would be unduly burdensome
 5   to the courts in which individual litigation of numerous issues would proceed.
 6   Individualized litigation would also present the potential for varying, inconsistent,
 7   or contradictory judgments and would magnify the delay and expense to all parties
 8   and to the court system resulting from multiple trials of the same complex factual
 9   issues. By contrast, the conduct of this action as a class action presents fewer
10   management difficulties, conserves the resources of the parties and of the court
11   system, and protects the rights of each Class member.
12         22.    The prosecution of separate actions by individual Class members
13   would create a risk of adjudications with respect to them that would, as a practical
14   matter, be dispositive of the interests of the other Class members not parties to such
15   adjudications or that would substantially impair or impede the ability of such non-
16   party Class members to protect their interests.
17         23.    Defendant has acted or refused to act in respects generally applicable
18   to The Class, thereby making appropriate final and injunctive relief with regard to
19   the members of the California Class as a whole.
20
                            FIRST CAUSE OF ACTION
21         Negligent Violations of the Telephone Consumer Protection Act
22                               47 U.S.C. §227 et seq.
23         24. Plaintiff repeat and incorporate by reference into this cause of action
24   the allegations set forth above at Paragraphs 1-23.
25         25.    The foregoing acts and omissions of Defendant constitute numerous
26   and multiple negligent violations of the TCPA, including but not limited to each
27   and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
28         26.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et


                                   CLASS ACTION COMPLAINT
                                              -6-
              Case 3:21-cv-06016-JCS Document 1 Filed 08/04/21 Page 7 of 8




 1   seq., Plaintiff and the Class Members are entitled an award of $500.00 in statutory
 2   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 3          27.    Plaintiff and the Class members are also entitled to and seek
 4   injunctive relief prohibiting such conduct in the future.
 5
 6
                         SECOND CAUSE OF ACTION
     Knowing and/or Willful Violations of the Telephone Consumer Protection Act
 7                             47 U.S.C. §227 et seq.
 8       28. Plaintiff repeat and incorporate by reference into this cause of action
 9   the allegations set forth above at Paragraphs 1-23.
10          29.    The foregoing acts and omissions of Defendant constitute numerous
11   and multiple knowing and/or willful violations of the TCPA, including but not
12   limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et
13   seq.
14          30.    As a result of Defendant’s knowing and/or willful violations of 47
15   U.S.C. § 227 et seq., Plaintiff and the Class members are entitled an award of
16   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
17   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
18          31.    Plaintiff and the Class members are also entitled to and seek
19   injunctive relief prohibiting such conduct in the future.
20                                 PRAYER FOR RELIEF
21   WHEREFORE, Plaintiff requests judgment against Defendant for the following:
22
                             FIRST CAUSE OF ACTION
23          Negligent Violations of the Telephone Consumer Protection Act
24                               47 U.S.C. §227 et seq.
               • As a result of Defendant’s negligent violations of 47 U.S.C.
25
                 §227(b)(1), Plaintiff and the Class members are entitled to and
26               request $500 in statutory damages, for each and every violation,
27
                 pursuant to 47 U.S.C. 227(b)(3)(B); and

28                • Any and all other relief that the Court deems just and proper.


                                   CLASS ACTION COMPLAINT
                                              -7-
             Case 3:21-cv-06016-JCS Document 1 Filed 08/04/21 Page 8 of 8




 1
                          SECOND CAUSE OF ACTION
 2   Knowing and/or Willful Violations of the Telephone Consumer Protection Act
 3                              47 U.S.C. §227 et seq.
              • As a result of Defendant’s willful and/or knowing violations of 47
 4
                U.S.C. §227(b)(1), Plaintiff and the Class members are entitled to
 5              and request treble damages, as provided by statute, up to $1,500, for
 6              each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
                U.S.C. §227(b)(3)(C); and
 7
 8              • Any and all other relief that the Court deems just and proper.
 9
     Respectfully Submitted this 4th Day of August, 2021.
10
                                     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
11
12
                                      By: s/ Todd M. Friedman
13                                        Todd M. Friedman
14                                        Law Offices of Todd M. Friedman
                                          Attorney for Plaintiff
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                 CLASS ACTION COMPLAINT
                                            -8-
